t c memo united_states tax_court bilal salahuddin and monique salahuddin petitioners v commissioner of internal revenue respondent docket no 7050-11l filed date ps owed outstanding federal_income_tax liabilities for tax years and r issued to ps a levy notice to collect those unpaid liabilities ps requested a collection_due_process cdp hearing before irs appeals pursuant to sec_6330 during which they sought an installment_agreement ps submitted a form 433-a collection information statement for wage earners and self- employed individuals without supporting documentation an appeals team manager informed ps that r’s philadelphia service_center had calculated ps’ acceptable amount for an installment_agreement to be dollar_figure to dollar_figure monthly and advised ps that their prior submission would be sufficient without further communication with ps the appeals settlement officer closed the cdp hearing and sustained the proposed levy on the ground that ps had not provided sufficient financial information and ps’ ability to pay exceeded the proposed dollar_figure to dollar_figure per month ps filed a timely petition for review of that determination with this court and r moved for summary_judgment held there is a genuine issue of material fact as to whether appeals having advised ps that their submission was sufficient abused its discretion in terminating the cdp hearing and rejecting ps’ proposal for an installment_agreement rather than soliciting a satisfactory substitute proposal r’s motion for summary_judgment will be denied bilal salahuddin and monique salahuddin for themselves melissa ellen avrutine for respondent memorandum opinion gustafson judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioners bilal and monique salahuddin ask this court to review the determination by the office of appeals appeals of the internal_revenue_service irs to deny the salahuddins’ request for a collection alternative and to proceed with a levy to collect their unpaid federal_income_tax for tax years and the issue is whether appeal sec_1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect at all relevant times codified in u s c and referred to herein as the code and all rule references are to the tax_court rules_of_practice and procedure abused its discretion in making that determination respondent the commissioner of the irs moved for summary_judgment pursuant to rule and the salahuddins filed an opposition we hold that there is a genuine issue of material fact as to whether appeals abused its discretion in rejecting their request for an installment_agreement and determining to proceed with the proposed levy we will therefore deny the commissioner’s motion background the commissioner’s motion establishes the following facts which the salahuddins did not dispute events before the cdp process the salahuddins filed tax returns reporting income_tax liabilities for the years and but they did not pay those liabilities on date the irs sent the salahuddins a final notice_of_intent_to_levy and notice of your right to a hearing advising them that the irs intended to levy to collect those unpaid tax_liabilities and advising that they could receive a hearing with appeals on date the salahuddins timely filed a form request for a collection_due_process or equivalent_hearing 2the salahuddins’ request for a cdp hearing indicated that they desired an offer-in-compromise oic as a collection alternative however they later continued in date before their cdp hearing was scheduled and in circumstances not clear in our record the salahuddins submitted to the automated collection system support unit of the irs a form 433-a collection information statement for wage earners and self-employed individuals stating their income expenses assets and liabilities the salahuddins failed to provide the accompanying financial documents called for by the instructions but the form showed that their monthly living_expenses were dollar_figure and that their monthly income was dollar_figure ie a surplus of over dollar_figure dealings with irs appeals on date an appeals settlement officer so mailed the salahuddins a letter offering a telephone cdp hearing on date the so’s letter requested that by date the salahuddins provide the so with a completed form 433-a along with proof of income and expenses for the past three months and a form_656 offer_in_compromise and the dollar_figure application fee the salahuddins never submitted a form_656 see note above continued effectively retracted this proposal in favor of a request for an installment_agreement since the salahuddins do not contend that appeals abused its discretion in denying them an oic we do not address the commissioner’s arguments in defense of that denial on date the salahuddins sent the so a letter requesting additional time to gather the information and requesting that the hearing be conducted through correspondence by letter dated date the so gave the salahuddins until date to provide any additional information for appeals to consider during the hearing on date--ie before the november deadline--mrs salahuddin telephoned appeals and spoke with the so’s supervisor an appeals team manager atm in the case activity record the atm described the call as follows atm received call from mrs tp ie taxpayer requesting answers to specific questions i pulled the case file and talked with so after reviewing the tps letter i returned her call and advised her that the information in the case file was sufficient and that we would continue based on the 433a and their figures which show disposable income and assets for an i a installment_agreement the tp will keep the co r respondence hearing date of she will also send her requ es t by fax on date the salahuddins sent the so a letter that similarly described the call as follows the atm was kind enough to provide a brief review of my case and clarify that the form we submitted in date would be sufficient he also indicated that no further documentation would be needed in support of said form additionally the atm said that we would not be eligible for and sic offer_in_compromise it was conveyed that the office in philadelphia pennsylvania determined that we could pay approximately dollar_figure to dollar_figure monthly i would like to request that all payments made by us be applied to the most recent tax_year first that being and in this order also please confirm the order of how payments are posted ie--principle sic penalties then interest the so never responded to this letter by telephone or in writing for purposes of the commissioner’s motion for summary_judgment and entertaining all reasonable inferences in favor of the non-movants ie the salahuddins pursuant to rule we assume that in that telephone conversation the salahuddins were informed or reasonably believed that they were informed that the information they had already submitted was sufficient to justify an installment_agreement under which they would pay approximately dollar_figure to dollar_figure monthly the record does not show that anyone in appeals ever asked the salahuddins to submit a formal proposal for an installment_agreement the so’s deliberations after three and a half months the so came to a conclusion that she described as follows in her case activity record on an entry dated date i t appears tp may want an ia in the amount of dollar_figure-dollar_figure monthly per this same letter of date s o reviewed and analyzed the cis to determine the taxpayer's ability to pay tp’s monthly income is dollar_figure per form 433a tp has not provided any supporting documentation tp’s monthly actual expenses were dollar_figure per f433a tp’s monthly allowable expenses were dollar_figure tp does have the ability to full pay by income tp currently owes dollar_figure tp can full pay this liability within months using their monthly disposable income net equity in assets is dollar_figure per aet asset equity table on the form 433-a no supporting documentation was provided by the taxpayer to determined if these amounts are accurate based on financial analysis the taxpayer has the ability to full pay their liability by liquidating their assets or monthly payments within months therefore s o will recommend rejection of ia per review of information in the case file as it appears tp has the ability to pay more than their proposed amount and without supporting documen t ation full payment is the only alterative that could be considered determination is to sustain the proposed levy action although tp indicated psc philadelphia service_center convey ed that they could pay dollar_figure per five year rule tp did not propose an amount no collection alternative could be reached since tp did not verify cis and the amount owed was over dollar_figurek emphasis added 3the five year rule to which the so’s notes refer is evidently internal_revenue_manual irm pt date which provides that in determining a taxpayer’s ability to pay expenses will be allowed above the national and local standards if a taxpayer establishes that he or she can stay current with all paying and filing_requirements b the tax_liability including projected accruals can be paid within five years and c expense amounts are reasonable in this particular case even taking the five-year rule into account the salahuddins’ disposable income based on actual income and expenses would exceed dollar_figure per month which is much more than the dollar_figure to dollar_figure suggested by the philadelphia service_center as a result the philadelphia service_center apparently erred in suggesting a monthly installment amount that was less than the salahuddins’ actual ability to pay see irm pt for purposes of the commissioner’s motion for summary_judgment and entertaining all reasonable inferences in favor of the salahuddins we assume that the so’s determination not to allow an installment_agreement was based in part on the salahuddins’ failure to provide documentation to support the information on the form 433-a appeals’ determination and tax_court proceedings on date appeals sent to the salahuddins a notice_of_determination concerning collection action s under sec_6320 and or with respect to their income_tax liabilities for and the notice_of_determination sustained the proposed levy action and stated among other things that the salahuddins did not qualify for an installment_agreement an attachment to the notice_of_determination stated in part on date the settlement officer mailed you a letter offering a conference by telephone face-to-face or correspondence this letter gave fourteen days to respond if a face-to-face or correspondence conference was preferred there was no response to this letter therefore a telephone conference was scheduled date pincite am central time this letter also requested for a collection information statement along with supporting documents by date the collection information was provided however there were sic no supporting documentation emphasis added we note that this paragraph was incorrect in stating that t here was no response to this letter of date since the salahuddins responded by their letter of date was incorrect in stating that a telephone conference was scheduled date since no such conference was scheduled and was correct in stating that there were sic no supporting documentation but evidently overlooked the atm’s assurances to the salahuddins that the information they had provided was sufficient on date the salahuddins timely filed their petition with this court the petition stated among other things w e have proposed alternative method of paying our federal tax_liability and this alternative was positively conveyed to us by the settlement officers’ supervisor verbally the atm indicated that the pennsylvania office already determined the petitioner’s could pay between dollar_figure-dollar_figure per month and that he concurred and would update the settlement officer our sic this conversation we drafted a follow up letter recanting sic this conversation and sent to the settlement officer to include in the file this information runs contrary to the notice_of_determination on date the commissioner filed his motion for summary_judgment in which he contends because based on the financial information submitted by petitioners petitioners have the ability to fully pay their income_tax_liability the settlement officer properly rejected petitioners’ request for an installment_agreement discussion i general legal principles a summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law the moving party here the commissioner bears the burden of showing that no genuine issue of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 in this case we assume the facts as shown by the commissioner but viewed in the light most favorable to the salahuddins in that light the commissioner’s motion must be denied b collection review procedure in general if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i as due process for collections and those provisions must be complied with before the irs can proceed with a levy the irs must first issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before appeals sec_6330 and b after receiving such a notice the taxpayer may request an administrative hearing before appeals sec_6320 b administrative review is carried out by way of a hearing before appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as the salahuddins have done agency-level review in levy cases at the cdp hearing the appeals officer must make a determination whether the proposed collection action may proceed in the case of a notice_of_levy the procedures for the agency-level cdp hearing before appeals are set forth in sec_6330 the appeals officer is required to take into consideration several things first the appeals officer must verify that the requirements of any applicable law and administrative procedure have been met by irs personnel see sec_6330 the attachment to the notice_of_determination set forth the appeal officer’s compliance with these requirements and the salahuddins make no challenge as to verification in their petition or in their response to the motion for summary_judgment so no verification issues under sec_6330 are at issue second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the salahuddins’ contentions pertain to a collection alternative ie an installment_agreement which we will discuss below additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 in their opposition to the motion for summary_judgment the salahuddins ask the court to require the respondent to re-access any penalty and interest that has accrued on our tax account from the original date of our request for a payment plan we construe this as a request for an abatement of interest and penalty pursuant to sec_6404 and f and as a challenge to the existence of an underlying liability it appears that the salahuddins did not raise this issue before appeals and that we therefore lack jurisdiction to entertain it see 129_tc_107 but we need not reach this issue to decide the commissioner’s motion finally the appeals officer must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination found that the proposed levy action balances the need for efficient collection_of_taxes with your concern that any collection action be no more intrusive than necessary but the salahuddins’ petition and their opposition to the motion for summary_judgment assert that the levy would impose a financial hardship on them and we consider that argument as an assertion of undue intrusiveness but again it appears that the salahuddins did not raise this issue before appeals and that we therefore lack jurisdiction to entertain it but that we do not need to reach it in order to decide the commissioner’s motion tax_court review when appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as the salahuddins have done in such an appeal where the underlying liability is at issue we review the determination of appeals de novo 114_tc_176 as to issues other than the underlying liability we review the determination for abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir here we review appeals’ denial of an installment_agreement to determine whether it involved an abuse_of_discretion ii denial of the salahuddins’ request for an installment_agreement the commissioner argues that because the salahuddins offered an amount dollar_figure to dollar_figure per month that was less than their own reckoning of their surplus monthly income about dollar_figure more income than living_expenses it could not be an abuse_of_discretion for appeals to reject such an offer this might be a winning argument except for two problems that arise under the facts as we are required to assume them for purposes of deciding a motion for summary_judgment a apparent reliance on failure to produce information irs personnel in philadelphia had suggested to the salahuddins that their information would justify an installment_agreement calling for payment of dollar_figure to dollar_figure monthly and the atm told the salahuddins that the information they had submitted was sufficient we have consistently held that it is not an abuse_of_discretion for appeals to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_ however for purposes of this summary_judgment motion we hold that because appeals had thus advised the salahuddins that their financial information was sufficient appeals could not thereafter terminate the cdp process on the grounds that the salahuddins had followed the very advice that appeals had given them to the extent that appeals’ determination was based on a supposed failure to submit information we cannot say that that determination did not involve an abuse_of_discretion we can easily imagine a denial of an installment_agreement based on two clear alternative grounds--ie that the taxpayer failed to provide documentation to substantiate his financial information and separately that the amount offered by the taxpayer was inadequate even assuming accurate the taxpayer’s unsupported financial information if the notice_of_determination stated such grounds then the commissioner could well argue that the first was harmless error because the second was independent and sufficient however our role under sec_6330 is to review actions that the irs took not actions that it could have taken as the supreme court stated in 318_us_80 the agency’s action must be measured by what the agency did not by what it might have done the agency’s action cannot be upheld merely because findings might have been made and considerations disclosed which would justify its order as an appropriate safeguard for the interests protected by the act there must be such a responsible finding in this case we cannot say with certainty that the so proceeded on two independent grounds the commissioner admits that the notice_of_determination does not fully explain the settlement officer’s denial of petitioners’ installment_agreement but argues that the settlement officer’s case activity records do however those records emphatically show a reliance on the fact that the salahuddins supposedly failed to provide information to substantiate their financial condition in statements addressing the possibility of an installment_agreement the so said tp has not provided any supporting documentation no supporting documentation was provided without supporting documen t ation full payment is the only alterative that could be considered and no collection alternative could be reached since tp did not verify cis we find that the record before us is equivocal about the reasoning for appeals’ denial of the installment_agreement the situation is made even more unclear by the factual errors in the attachment to the notice_of_determination we do not by any means hold that a notice_of_determination must be error-free in order to be sustained however in this circumstance the error suggesting that the salahuddins had failed to respond to appeals’ letter has an unfortunate resonance with the unfair determination that they had failed to provide supporting information and the error suggesting that a telephone conference had been scheduled raises the question whether the so was confusing two different cases--the salahuddins case and another case in which other taxpayers had made a material failure to produce information that was requested under rule we cannot hold that there is no genuine issue as to the reason for appeals’ determination to deny an installment_agreement and the absence of an abuse_of_discretion in that determination b apparent misleading of the taxpayers for purposes of summary_judgment the evidence shows that the salahuddins were led to believe that their dollar_figure-to-dollar_figure-per-month proposal for an installment_agreement was agreeable to the irs and they gratefully submitted a proposal for how their upcoming payments could be applied to their outstanding liabilities until it issued the adverse determination appeals did not correct their impression or solicit a different proposal we do not hold that these facts constitute offer by the salahuddins and acceptance by appeals giving rise to a contract nor do we hold that appeals was barred in any way from rejecting the proposal and demanding more we hold rather that there is a genuine issue of material fact as to whether appeals induced the salahuddins to believe that their information was sufficient and that their proposal would be accepted--ie whether appeals thus misled the salahuddins by inducing them to leave their proposal pending and unrevised--and whether it was an abuse_of_discretion for appeals to terminate the cdp hearing by rejecting that proposal rather than soliciting a satisfactory substitute proposal in light of the foregoing the commissioner’s motion for summary_judgment will be denied an appropriate order will be issued
